Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “the membrane” in line 2 should be changed to “the at least one attached membrane” to provide proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a membrane” in line 5 renders the claim indefinite because it is unclear whether the limitation is referring to previously recited “at least one attached membrane” of line 1 or a different membrane.
Claim 1 recites the limitation "the perimeter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the membrane and grooves" in line7.  There is insufficient antecedent basis for this limitation (in particular “the grooves”) in the claim.
Regarding claim 1, the limitation “the flow area” in line 7 renders the claim indefinite because it is unclear which flow area the limitation is referring to. Preceding limitations recite “wherein said half-plates each comprise at least one exterior flow area” in line 3 indicating that each of the half-plates comprise at least one exterior flow area, therefore there are at least two flow areas. Which of these two flow areas is being referred to by the limitation “the flow area”.
Regarding claim 1, the limitation “leading into flow channels” in line 8 renders the claim indefinite because it is unclear whether the limitation is referring to the flow channels of line 4 or different flow channels.
Claim 1 recites the limitation "the internal flow channels" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the exterior plate surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the limitation “the half-plates are at least edgewise sealingly bonded by thermal fusion” renders the claim indefinite because it is unclear whether the limitation is referring that the half-plates are bonded to each other or bonded to something else?
Regarding claim 4, the limitation “a filter being built up on the filter-plate” renders the claim indefinite because it is unclear what structure is being imparted on “the membrane” by the limitation.
Regarding claim 5, the limitation “having two or more fluidly connected exit openings” renders the claim indefinite because it is unclear whether the filter plate has two or more 
Regarding claim 5, the limitation “one or more membrane covered flow areas” renders the claim indefinite because it is unclear whether the limitation is referring to the flow areas recited in claim 1 or different flow areas.
Regarding claim 7, the limitations following “a plurality of filter plates each according to claim 1 and further comprising…” renders the claim indefinite because it is unclear whether each of the filter plates comprises these features in addition to what is claimed in claim 1. For example, does the filter plate of claim 7 includes two support plates (one support plate was claimed in claim 1 and claim 7 recites “further comprising” a support plate). Similarly, claim 7 recite that that the filter plate further comprises a membrane. Does it mean that the each of the filter plates comprises more than one membrane or that the membrane as claimed in claim 7 is same membrane of claim 1.
Regarding claim 8, the limitation “two or more planar filter-plates according to claim 1” renders the claim indefinite because it is unclear whether the limitation is referring to the filter plates of claim 1 because claim 1 do not recite that the fitter plates are “planar”.
Claim 9 recites the limitation "the supporting filter plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the “filter plate” or the “support plate”.
Regarding claim 9, the limitations “at least two exit openings and at least two internal flow channels” renders the claim indefinite because it is unclear whether these exit openings and flow channels are different from what is claimed in claim 1.
Regarding claim 10, the limitation “an additional mesh between juxtaposed filter plates” in line 2 renders the claim indefinite because it is unclear whether claim 10 is indicating that the assembly comprises two filter plates, wherein the filter plates have features of claim 1. Claim 10 lacks clarity with respect to proper antecedent basis and number of filter plates.
Regarding claims 14-17, the term “fine woven filter” is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what distinguishes “woven filter” from “fine woven filter”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0288690 (hereinafter referred as “Rautio”).
Regarding claims 1 and 6, Rautio teaches a filter assembly (fig. 4 or fig. 5) comprising a filter plate (26) having at least one attached membrane (38) bonded on a supporting plate formed from bonding of two essentially identical half-plates (there are two half plates 42 joined), wherein said half-plates (42s) each comprises at least one exterior flow area and at least one perpendicular fluid connecting perforation (78) to an internal half part of a flow channel (refer fig. 4), and where a membrane (38) is fluid tight sealed to a perimeter (44) of the flow areas formed on the supporting plate as an integrated drainage grid provided with protrusions (support plate comprises grooves 60, therefore, inherently comprises protrusions such as valley and peak structure) that support the membrane and grooves (60) that can lead a first liquid from the flow area to the perforations (refer fig. 4 indicating flow of fluid) leading into flow channels in the filter-plate, said flow channels leading to at least one perpendicular exit opening from the internal flow channels to the exterior plate surface (refer fluid flow leading to permeate outlet openings 50).
Regarding claim 4, the membrane of Rautio is a filter.
Regarding claim 5, having two or more fluidly connected exit openings (refer a plurality of openings 50) with one or more membrane covered flow areas forming a flow path in between (refer fig. 4).
Regarding claim 10, Rautio teaches providing mesh (filter) between opposite juxtaposed filter plates (Refer fig. 5). 
Regarding claim 11, Rautio teaches the filter plate assembly is mounted in a flow housing forming a rectangular inlet area for liquid media to be filtered (Refer fig. 1-5).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/114141 (hereinafter referred as ‘141).
Regarding claims 1 and 6, ‘141 teaches a filter assembly (fig. 1, fig. 5) comprising a filter plate (1) having at least one attached membrane (7) bonded on a supporting plate formed from bonding of two essentially identical half-plates (2 and 3), wherein said half-plates (2 and 3) each comprises at least one exterior flow area and at least one perpendicular fluid connecting perforation (10) to an internal half part of a flow channel (9), and where a membrane (7) is fluid tight sealed to a perimeter of the flow areas formed on the supporting plate as an integrated drainage grid provided with protrusions that support the membrane and grooves (60) that can lead a first liquid from the flow area to the perforations (refer fig. 3 indicating protrusions, grooves and perforations) leading into flow channels in the filter-plate, said flow channels leading to at least one perpendicular exit opening (4, 5) from the internal flow channels to the exterior plate surface.
Regarding claim 2, ‘141 discloses that the half plates are molded polymer [0050], [0051].
Regarding claims 3 and 13, ‘141 discloses that the half plates are thermally fused along edges [0051].
Regarding claims 4 and 14-17, ‘141 discloses that the membrane is a fine filter and can also be compounded directly on the filter plate [0030].
Regarding claims 5, 18 and 19, ‘141 teaches providing two fluidly connected exit openings with membrane covered flow areas forming a flow path therebetween (refer fig. 5 indicating exit openings 4 and 5).
Regarding claim 7, ‘141 teaches filter plate assembly (fig. 5) comprising a plurality of filter plates according to claim 1, the filter plates comprising a rigid, planar and partly internally channeled supporting plate formed by liquid tight bonding of two planar, essentially identical, half plates (2, 3) and a membrane (7) in fluid contact with a first and a second liquid media having different pressures (media on either sides of membrane inherently have different pressures), and where the membrane is at least peripherally bonded to and covering a flow area for the first liquid medium on the supporting plate, where the flow area is formed as a grid having drainage grooves and raised contact points (refer fig. 3) supporting the internal surface of the membrane (7); while at the same time allowing the second liquid medium to be in fluid contact with the external membrane surface; the supporting plate having perforation slits or holes (6) connecting the flow area and the at least one channel (refer claim 1 indicating features of the filter plate, refer fig. 1-5 disclosing the claimed features and [0059]-[0086] describing the figures).
Regarding claim 8, ‘141 teaches filter plate assembly (fig. 5) comprising a plurality of planar filter plates according to claim 1, being situated parallel juxtaposed having the external surface of the membrane on one filter-plate facing the external surface of the membrane of an adjacent filter-plate (refer fig. 5), said plurality of filter plates forming a square or rectangular entry geometry for a liquid media, such that said media is able to pass between the planar filter plates, and where the at least two perpendicular exit openings (4, 5) are formed by discrete inlet pieces, such as cylindrical or ring shaped inlet pieces, or formed as integrated parts of said half plates (refer fig. 5), and where the distance between the planar filter-plates is defined by the height of the rims of the exit openings and of the bonding points channel (refer claim 1 indicating features of the filter plate, refer fig. 1-5 disclosing the claimed features and [0059]-[0086] describing the figures).
Regarding claim 9, ‘141 teaches filter plate assembly (fig. 5) according to claim 6, wherein the supporting filter plate comprises at least two exit openings (4, 5) and at least two internal flow channels (refer fig. 3), defining at least two independent sets of flow paths through said filter plate, and which are in fluid connection with the at least two flow areas, each set of flow paths comprising at least two exit openings (4, 5) being in fluid connection, and at least one internal flow channel, such that said filter plate assembly is configured for allowing liquid media to pass from a first exit opening (4) through one or more internal flow channels to said at least two flow areas and through one or more internal flow channels to a second exit opening (5) (refer claim 1 indicating features of the filter plate, refer fig. 1-5 disclosing the claimed features and [0059]-[0086] describing the figures).
Regarding claim 10, ‘141 teaches providing an additional open mesh between opposite juxtaposed filter plates [0020].
Regarding claim 11, ‘141 teaches providing a filter module (fig. 6) comprising filter plate assembly according to claim 6 mounted in a housing (30) forming a rectangular inlet/outlet area for liquid media to be filtered.
Regarding claim 12, ‘141 discloses that use of filter module for filtration of viscous media [0021].
Regarding claim 20, ‘141 teaches that the half plates are molded polymer [0050], [0051], the half plates are thermally fused along edges [0051], the membrane is a fine filter and can also be compounded directly on the filter plate [0030], and teaches providing two fluidly connected exit openings with membrane covered flow areas forming a flow path therebetween (refer fig. 5 indicating exit openings 4 and 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777